DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
Claim 1
“the set of end effectors for each robotic cell includes end effectors to form a selected set for at least one of the manufacturing processing steps; a manufacturing execution system in data communication with each of the robotic cells that is configured to: receive data describing progress of the manufacturing process, the data describing, for each robotic cell, a progress of the robotic cell in performing the assigned manufacturing process for which the robotic cell is configured; based on the received data: determine that a progress of a second robotic cell performing a second manufacturing process step is lagging relative to other robotic cells; in response to determining that the progress of the second robotic cell performing the second manufacturing process step is lagging, determine that a first robotic cell performing a first manufacturing processing step is to be reconfigured to also perform [[a]]the second manufacturing processing step, wherein the second manufacturing processing stethat first robotic cell performing the first manufacturing processing step is to be reconfigured to also perform the second manufacturing processing step, instruct the first robotic cell to reconfigure from a selected first set of end effectors for performing the first manufacturing processing step to a selected second set of end effectors for performing the second manufacturing processing step.”
Claim 10
“the assigned manufacturing processing step is one of the manufacturing processing steps in the manufacturing process; and the set of end effectors for each robotic cell includes end effectors to form a selected set for at least one of the manufacturing processing steps; receiving, by a manufacturing execution system in data communication with each of the robotic cells, data describing progress of the manufacturing process, the data describing, for each robotic cell, a progress of the robotic cell in performing the assigned manufacturing process for which the robotic cell is configured; based on the received data: determining that a progress of a second robotic cell performing a second manufacturing process step is lagging relative to other robotic cells; in response to determining that the progress of the second robotic cell performing the second manufacturing process step is lagging, determining that a first robotic cell performing a first manufacturing processing step is to be reconfigured to also perform [[a]] the second manufacturing processing step, wherein the second manufacturing processing step [[that]] is different from the first manufacturing processing step; and in response to the determining, instructing the first robotic cell to reconfigure from a selected first set of end effectors for performing the first manufacturing processing step to a selected second set of end effectors for performing the second manufacturing processing step.”

Claim 18
“selecting, by each of the plurality of robotic cells that each includes a set of end effectors, a selected set of end effectors from the set of end effectors to perform an assigned manufacturing process step, wherein: the assigned manufacturing processing step is one of the manufacturing processing steps in the manufacturing process; and the set of end effectors for each robotic cell includes end effectors to form a selected set for at least one of the manufacturing processing steps; receiving, by the manufacturing execution system in data communication with each of the robotic cells, data describing progress of the manufacturing process, the data describing, for each robotic cell, a progress of the robotic cell in performing the assigned manufacturing process for which the robotic cell is configured; based on the received data: determining that a progress of a second robotic cell performing a second manufacturing process step is lagging relative to other robotic cells; in response to determining that the progress of the second robotic cell performing the second manufacturing process step is lagging, determining that a first robotic cell performing a first manufacturing processing step is to be reconfigured to also perform the second manufacturing processing step, wherein the second manufacturing processing step is different from the first manufacturing processing step; and in response to the determining, instructing the first robotic cell to reconfigure from a selected first set of end effectors for performing the first manufacturing processing step to a selected second set of end effectors for performing the second manufacturing processing step. “ 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful as a system for performing a plurality of manufacturing steps.


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664